Case: 13-60240      Document: 00512495177         Page: 1    Date Filed: 01/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-60240                        January 9, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
JHOSELYN BERNICE LAREYNAJA-CRUZ, also known as Claudia Lisseth
Cruz Marenco,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 811 493


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jhoselyn Bernice Lareynaja-Cruz, a native and citizen of El Salvador,
petitions for review of an order entered by the Board of Immigration Appeals
(BIA) dismissing her appeal from an order of removal. In its order, the BIA
agreed with the immigration judge’s (IJ) findings that Lareynaja-Cruz had not
shown that she was eligible for withholding of removal because she had not



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60240     Document: 00512495177     Page: 2   Date Filed: 01/09/2014


                                  No. 13-60240

shown that she was a member of a “particular social group” or that she had a
well-founded fear of future persecution in El Salvador based on her
membership in that putative social group. Lareynaja-Cruz argued that she
was a member of the social group of women who are harassed by gangs in El
Salvador.
      In considering whether a particular social group exists, the BIA
considers “(1) whether the group’s shared characteristic gives the members the
requisite social visibility to make them readily identifiable in society and (2)
whether the group can be defined with sufficient particularity to delimit its
membership.” Orellana-Monson v. Holder, 685 F.3d 511, 519 (5th Cir. 2012)
(internal quotation marks, emphasis, and citation omitted). The BIA’s use of
those two criteria is permissible, and its interpretation of “a particular social
group” based on those criteria is entitled to deference unless it is arbitrary and
capricious. Id. at 520-21.
      The BIA and the IJ found that Lareynaja-Cruz’s putative social group
lacked particularity because the group would make up a potentially large and
diffuse segment of society. Lareynaja-Cruz argues that a group’s size alone is
insufficient to disqualify it from being a particular social group. The BIA and
the IJ’s decisions, however, show that the claim for relief was also rejected in
part because Lareynaja-Cruz had not shown that any gang violence she feared
would be experienced because of her membership in her putative social group.
      Lareynaja-Cruz has not shown that the BIA’s determination that she
was not a member of a particular social group for purposes of withholding of
removal was arbitrary or capricious, and we will not disturb that
determination. See Orellana-Monson, 685 F.3d at 520-21. The record before
us does not compel a conclusion contrary to that of the BIA that Lareynaja-




                                        2
    Case: 13-60240   Document: 00512495177     Page: 3   Date Filed: 01/09/2014


                                No. 13-60240

Cruz was ineligible for withholding of removal. See Chen v. Gonzales, 470 F.3d
1311, 1134 (5th Cir. 2006). Accordingly, her petition for review is DENIED.




                                      3